Citation Nr: 1229843	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which among other actions denied service connection for hearing loss.

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran then appealed the Board's June 2010 decision denying his claim to the United States Court of Appeals for Veterans Claims (Court).   

In a Memorandum Decision dated in March 2012, the Court set aside the Board's decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss, and remanded it for further development and readjudication consistent with the Court's Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as a radio repairman for a fighter squadron on an aircraft carrier during military service in the U.S. Navy, and was exposed to such acoustic trauma as aircraft engines and artillery during service.  

2.  The record contains competent medical evidence indicating that the Veteran has bilateral hearing loss disability according to VA standards, which is causally related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active military service and service connection for this disability is warranted.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1-2, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claims have been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Legal Criteria

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Veteran seeks service connection for bilateral hearing loss.  The Veteran had service from December 1950 to October 1954.  The service medical records are silent as to any complaints of or treatment for any hearing loss disability.  In addition, the December 1950 enlistment examination and the October 1954 separation examination both note normal 15/15 hearing bilaterally.  The clinical evaluation of the ears was normal.    

In his July 2007 claim, the Veteran states that he worked behind the catapults onboard an aircraft carrier in service suffering severe noise exposure.  After service, he applied for a job with the Bell Telephone Company but was rejected due to bilateral hearing loss.  He noted that he has continued to have hearing difficulties since that time.  

At an August 2007 VA audiological examination, the examiner noted a review of the claims file and private medical records.  He reported that the service medical records were not available for review.  He noted that a November 2005 VAMC record noted a complaint of chronic hearing loss from loud noise exposure on an aircraft carrier while in the Navy.  There was no further specific information provided.  A March 1998 private medical record from a Dr. King noted high pitched bilateral hearing loss.  The examiner noted the Veteran was 77 years old with approximately 4 years of service.  His primary duty had been to troubleshoot launch and recovery equipment onboard an aircraft carrier.   The Veteran reported that hearing protection was only occasionally used.  He denied any non-service noise exposure, ear surgery or infections, and indicated that there was no vertigo.   Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
60
60
65
LEFT
15
10
60
65
70

Average pure tone thresholds, in decibels (dB), were 51 dB bilaterally.  Speech audiometry revealed speech recognition ability was 84 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or related to the noise exposure he experienced while on active duty military service.   

The Veteran's medical records include his service records, a March 1998 medical record from Dr. M. F. King, and extensive VAMC treatment records from 2005 to 2009.  The records reflect extensive treatment for a number of disabilities including his hearing disability and periodic physical examinations.  There are no recorded complaints of hearing loss prior to March 1998.

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a radio repairman for the fighter squadron.  According to the Veteran, he had in-service noise exposure due to working on engines without proper hearing protection, and in connection with other assigned duties.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (West 2002).  

Moreover, the results of his August 2007 VA audiological examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 2000, 3000, and 4000 Hertz in the both ears.

The Board acknowledges that the Veteran had normal whisper voice testing at separation from service, and that audiometric testing was not completed at his discharge from active service.  The Board also acknowledges that the August 2007 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service, as the Veteran was noted to have normal hearing at discharge; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be caused by or related to his noise exposure during active military service, as he did not have hearing loss during or at discharge from service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  

In this regard, the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service or shortly thereafter and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA audiological examiner conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the August 2007 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that the Veteran had noise exposure during his period of service, including acoustic trauma due to work on aircraft carriers.  In addition, the Veteran consistently and credibly contended that in-service noise exposure caused his bilateral hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the examiner's opinion regarding hearing loss was apparently based on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service.  

 There is no categorical requirement that there must be competent medical evidence when the determinative issue involves medical etiology as in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  Rather, the Board must assess the lay evidence and determine whether the disability claimed is the type for which lay evidence is competent.  Here, the Veteran's lay statements are competent and credible.  There is no evidence of significant post-service noise exposure as the Veteran worked in sales and service of x-ray machines.  In short, even without a supporting medical opinion, the Veteran's statements as to his symptoms and experiences support a finding of both chronicity and continuing disability.  Accordingly, service connection is warranted for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


